                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION

GARY LONG, #103828                                         PLAINTIFF

VS.                                 CIVIL ACTION NO. 3:18CV416TSL-RHW

KEVIN BURKES, ET AL.                                      DEFENDANTS


                                  ORDER

      This cause came on this date to be heard upon the report and

recommendation of United States Magistrate Judge Robert H. Walker,

and the court, having fully reviewed the report and

recommendation entered in this cause on January 7, 2019 and being

duly advised in the premises and there being no objection filed by

plaintiff, finds that said report and recommendation should be

adopted as the opinion of this court.

      IT IS, THEREFORE, ORDERED that the report and recommendation of

United States Magistrate Judge Robert H. Walker entered on January

7, 2019 be, and the same is hereby adopted as the finding of this

court.   It follows that the complaint is dismissed without prejudice

as to Kevin Burkes.

      SO ORDERED this 28th day of January, 2019.



            /s/ Tom S. Lee
            UNITED STATES DISTRICT JUDGE
